Exhibit 10.20 Schedule 4.20 - Material Agreements Inclusion of an agreement herein shall not be construed as an admission or indication that such agreement is material to Suspect Detection Systems Ltd. No Type of Agreement Name of the Counterparty Dated 1 Reseller Comier Trading CO. Ltd. November 16, 2009 2 Reseller Asaf Doron June 27, 2010 3 NDA Elbit systems and Tadiran Ltd. September 3, 2008 4 Reseller Elbit systems and Tadiran Ltd. October 29, 2008 5 NDA Accenture January 29, 2007 6 Finder fee Agreement Arocon Inc. March 16, 2006 7 Reseller Epsilon Investments (GH) Ltd. July 28, 2009 8 Agent Mainami Kuku Services Co. Ltd. April 22, 2010 9 Term sheet and Distribution Agreement Guemont, S.A. de C.V.SDS LATAM, S.A.P.I de C.V. ("SDS LATAM") dated May 19, 2010. April 27, 2010 and May 19, 2010 10 Agent Aims Ltd. (part of Elul group) October 12, 2005 11 Agent A.N. security and technology Ltd. November 15, 2008 12 Agent IDCC February 22, 2007 13 Agent Jacques C. Menahem December 26, 2006 14 Agent Primcore Express Inc. October 28, 2010 15 Agent ITFS Group September 25, 2010 16 Agent Silver Shadow Advanced Securities Systems Ltd. March 18, 2010 17 Grant agreement The transportation security administration (TSA) June 22, 2005 18 Trial management National Safe Skies Alliance, Inc. February 6, 2009 19 Agent Raytheon Company November 6, 2010 20 Grant agreement TSA The Science and Technology (S&T) July 6, 2005 21 Grant agreement TSA U.S. Department of Transportation 29 September, 2007 22 IL Office of the Chief Scientist grants Several agreements and letters by IL Chief Scientist, Tnufa, tmura, copies of which were provided to the Purchaser various 23 NG Investment Northern Group June 8, 2006 24 CEO Agreement Employment agreement (Shabtai Shoval), Consulting agreement (Scientific Driven Systems Ltd.) December 1, 2008 and May 9, 2010 25 IP - oral agreement with Gal Peleg Gal Peleg rights for video streaming and tracking – See Section 4.15 of the Disclosure Schedules January 1, 2010 26 Terms and Conditions of Sale Mexican Federal Police by Nunvav Inc. June 19, 2008 27 Terms and Conditions of Sale Mexican Federal Police – PF by Nunvav Inc. September 11, 2009 28 Terms and Conditions of Sale Mexican General Attorney - PGR by Gull de Mexico September 18, 2008 29 Agency Agreement Wesley D'aranjo July 24, 2009. 30 Support Agreement E8 November 8, 2009 31 Purchase Order India S.S. B. I Exports PVT Ltd. Feb 14, 2009
